DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motosuke et al. (JP 2013-039082 A) in view of Zheng et al. (Drug Delivery, 2010) and Cirin et al. (Journal of Industrial and Engineering Chemistry, 2017; available online 29 November 2016).
Motosuke et al. teach that sesamins have the property of being hardly soluble in water, and only dissolve to some extent in organic solvents that can be used for medicine or food ([0004]).  Motosuke et al. teach a method for producing a water-dispersible sesamin powder, which comprises adding ethanol and a surfactant to the sesamin ([0010]-[0011], [0014], [0019]; Claim 1).  Motosuke et al. further teach that the surfactants include polyoxyethylene sorbitan monooleate, and is present at a ratio of sesamin to surfactant of 1:0.5-4 ([0011], [0020]; Claims 8 and 10-11).
Motosuke et al. do not explicitly disclose preparing a micelle comprising sesamin, a poloxamer and a surfactant.
However, Zheng et al. teach that due to its poor water solubility, honokiol, a lignan, cannot be well dispersed in water (pg. 138, col. 1, paragraph 1).  Zheng et al. teach that the water solubility of honokiol was improved by encapsulation into Pluronic F127 micelles to form stable and uniform honokiol-loaded F127 micelles (pg. 138, col. 2, paragraphs 2-3).  
Cirin et al. teach binary mixed micelles of poloxamer and polysorbate yield synergism that sufficiently lowers the critical micelle concentration (cmc) value of a surfactant mixture below the cmc values of the individual surfactants (Abstract; pg. 194, col. 1, paragraph 2).  Cirin et al. teach that poloxamers combined with polysorbates are present in many pharmaceutical and cosmetic formulations (pg. 194, col. 1, paragraph 1).  The synergism allows for a smaller amount of surfactant for solubilization of hydrophobic compounds in formulations (pg. 194, col. 1, paragraph 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare micelles of sesamin, poloxamer and a polysorbate surfactant in order to synergistically improve the water solubility of the sesamin.  Such would have been obvious because Motosuke et al. teach that sesamin is poorly water soluble and can be combined with ethanol and a surfactant, such as polyoxyethylene sorbitan monooleate (polysorbate), and Zheng et al. teach a method for improving water solubility of honokiol, a lignan, comprising addition of Pluronic F127 copolymer.  Also, Cirin et al. teach a synergistic mixed micelle comprising poloxamer and polysorbate that reduces the cmc.  Therefore, a person having ordinary skill in the art would have been motivated to prepare micelles comprising sesamin, polysorbate and Pluronic F127 in order to improve the water solubility of sesamin.  Since honokiol and sesamin are both lignans that have poor water-solubility, a person having ordinary skill in the art would have been motivated to implement the same method Zheng used to improve the solubility of honokiol in Motosuke et al.’s method to improve the water-solubility of sesamin with a reasonable expectation of success.  Also, a person 
Regarding the ratio of sesamin, poloxamer, and surfactant, a person having ordinary skill in the art would have been able to determine the necessary amounts of poloxamer and polysorbate to prepare mixed micelles comprising sesamin, poloxamer and polysorbate.
Regarding the order of addition, Zheng et al. teach that poloxamer can be dissolved in water followed by addition of the lignan (pg. 139, col. 1, paragraph 3).  Motosuke et al. teach that sesamin can be dissolved in ethanol, but is not soluble in water.  It would have been obvious to dissolve sesamin in ethanol and poloxamer in water, and then combine the two in order to complex the sesamin with the poloxamer.  It would have then been obvious to include the polysorbate surfactant since Cirin et al. teach binary mixed micelles comprising poloxamer and polysorbate wherein insertion of polysorbate surfactants into the micelles improves packing in the micellar interior (pg. 198, col. 2, paragraph 2).
Regarding claim 7, Cirin et al. teach that the binary mixed micelles include polysorbate 80 (Abstract; pg. 195, col. 1, paragraph 3; Tables 1-3).  Therefore, it would have been prima facie to select polysorbate 80 as the surfactant for binary mixed micelles in combination with poloxamer.
Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive.  Applicant asserts that Motosuke clearly fails to disclose dissolving the sesamin in the complexing agent i.e. poloxamer prior to addition of the surfactant as .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully argues that Motosuke et al. teach a method for producing a water dispersible sesamin powder, wherein the sesamin powder has good dispersibility in water, and is easy to use in beverages ([0012]).  Motosuke et al. teach that it is desirable to prepare sesamin that is easily soluble in water, and can be consumed by dissolving or dispersing in water immediately ([0009]).  Zheng et al. teach improving the water solubility of honokiol, a poorly water soluble lignan, by encapsulation into Pluronic F127 micelles (pg. 138, col. 2).  Thereby, Motosuke et al. and Zheng et al. are both directed to improving the dispersibility or water solubility of lignans, such as sesamin.
Also, Cirin et al. teach that poloxamer/polysorbate mixed micelles result in a synergistic micellization pattern that can be explained on the basis of the reduction in the hydrophobic surface of the poloxamer micelles because of the reduction in the spaces (cavities) between the PPO chains of the poloxamer at the water-core interface, when the flexible aliphatic alkyl tail of a polysorbate is inserted into the hydrophobic interior.  This 
Applicant also asserts that Zheng teaches away from the use of surfactant and organic solvent.
The examiner respectfully argues that Zheng et al. teach that during micelle formation, organic solvent, such as methanol, acetone, or DMF are widely used as the solvent for drugs and polymeric materials, eventually followed by removal of organic solvents using evaporating, freeze-drying, or dialysis (pg. 143, col. 1, paragraph 3).  While Zheng et al. teach an alternative method that avoids the use of organic solvents, they clearly teach that organic solvents are routinely used as solvents for drugs and polymeric materials during the micelles formation.  Motosuke et al. teach preparations comprising sesamin, ethanol and surfactant, followed by removal of the ethanol.  Therefore, it would have been obvious for a person having ordinary skill in the art to prepare micelles by using ethanol as a solvent for the sesamin, wherein the ethanol is removed by drying following micelle formation.
Applicant also argues that Motosuke, Zheng and Cirin fail to disclose the ratio of poloxamer and surfactant as recited in claim 1.
The examiner respectfully argues that Cirin et al. teach mixing poloxamer and polysorbate to prepare mixed binary micelles.  Cirin et al. teach that cmc of mixtures of poloxamer and polysorbate.  A person having ordinary skill in the art would have been motivated to determine through routine experimentation the cmc for compositions comprising sesamin, poloxamer and polysorbate.  Cirin et al. teach that the concentration of poloxamer and polysorbate are result effective variables that determine whether the composition yields micelles.

Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motosuke et al. (JP 2013-039082 A) in view of Zheng et al. (Drug Delivery, 2010) and Cirin et al. (Journal of Industrial and Engineering Chemistry, 2017; available online 29 November 2016) as applied to claims 1 and 3-8 above, further in view of Sousdaleff et al. (Journal of Agricultural and Food Chemistry, 2013).
The teachings of Motosuke et al., Zheng et al. and Cirin et al. are discussed above and incorporated herein by reference.  
Motosuke et al. and Zheng et al. do not explicitly disclose the composition comprising 1-15% by weight of maltodextrin.
Sousdaleff et al. teach that the freeze-drying process is favorable for microencapsulation of a water insoluble agent, such as curcumin, by maltodextrin, providing improved solubility to the microencapsulated curcumin (Abstract; pg. 955, col. 2; pg. 956, col. 1, paragraph 2; pg. 959, col. 2, paragraph 2).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include maltodextrin 
Regarding the amount of maltodextrin, Sousdaleff et al. teach a 1:20 ratio of curcumin to maltodextrin.  A person having ordinary skill in the art would have been able to determine the necessary amount of maltodextrin to prepare micelles comprising sesamin, poloxamer, polysorbate and maltodextrin.
Regarding the process steps according to claim 9 and 11, Zheng et al. teach that poloxamer can be dissolved in water followed by addition of the lignan (pg. 139, col. 1, paragraph 3).  Motosuke et al. teach that sesamin can be dissolved in ethanol, but is not soluble in water.  It would have been obvious to dissolve sesamin in ethanol and poloxamer in water, and then combine the two in order to complex the sesamin with the poloxamer.  It would have then been obvious to include the polysorbate surfactant since Cirin et al. teach binary mixed micelles comprising poloxamer and polysorbate wherein insertion of polysorbate surfactants into the micelles improves packing in the micellar interior (pg. 198, col. 2, paragraph 2). Also, it would have been obvious to add maltodextrin and then freeze drying in order to prepare micelles.  A person having ordinary skill in the art would have been able to determine through routine optimization .
Response to Arguments
Applicant’s Remarks are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616